COFFIN, Senior Circuit Judge
(concurring).
I agree with the disposition of this appeal, but wish to express my view that certain of the court’s observations with respect to the district court’s exclusion of Levy-Cordero’s alibi evidence are premature. In my view, further factual inquiry is necessary before we can evaluate the court’s determinations regarding the seriousness of any government misleading, the unimportance of the contradictions in defense counsel’s chronology of events leading to the supposed discovery of the alibi, and the absence of notice of discovery obligations. I therefore would await the results of the hearing that will be held on remand before commenting on the strength of the district court’s willfulness finding.